DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-16 the prior art of record does not teach  a display device comprising: a display panel that includes a display portion including a plurality of pixels and a non-display portion surrounding the display portion; an illumination device configured to illuminate the display panel; and a color separation element provided between the display panel and the illumination device, wherein the display panel includes an opening in the non-display portion, the color separation element includes a first element overlapping the pixel and a second element overlapping the opening, the first element separates illumination light from the illumination device into light of a plurality of colors and irradiates the pixel with the light, and the second element separates illumination light from the illumination device into light of a plurality of colors and irradiates the opening with the light.
Fattal US 2018/0306965 teaches a a display panel that includes a display portion (210) including a plurality of pixels (see fig. 8 and a non-display portion surrounding the display portion; an illumination device configured to illuminate the display panel; and a color separation element (120 fig. 3) provided between the display panel and the illumination device (130), backlight with a color separation element provided between the display panel and the illumination device, wherein the display panel includes an opening in the non-display portion, the color separation element includes a first element overlapping the pixel but does not teach a second element overlapping the opening, the first element separates illumination light from the illumination device into light of a plurality of colors and irradiates the pixel with the light, and the second element separates illumination light from the illumination device into light of a plurality of colors and irradiates the opening with the light.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871